DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/22 has been entered.
As requested in the submission, claims 44-46 have been cancelled.  Claim 43 is pending in the instant application.

 Response to Amendment
Applicant’s arguments, see pages 5-6, filed 7/29/22, with respect to the rejection(s) of claim(s) 43-46 under 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
With respect to Applicant’s argument that  Kopreski does not teach tubes, the Office disagrees.  Note the new rejection of claim 43 presented below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original  specification fails to provide support for “each chamber being adapted for independent endothermic or exothermic effect with or without separation from other chambers...”.  Support is only provided for an endothermic effect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,588,548 (“Kopreski”) in view of U.S. Patent Application Publication No. 2002/0042641 (“”Johnson”).
As regards claim 43, Kopreski discloses endothermic bandage with dispenser for treatment of burns and other injuries that substantially discloses Applicant’s presently claimed invention.  More specifically, as can be seen from Fig. 2, Kopreski discloses a cooling device (constituted by endothermic bandage I) consisting of: a first layer of flexible tape (layer B); a second layer of flexible tape (layer C) coupled to the first layer (via sealer adhesive L, see col. 4, lines 30-36 ) to provide plural chambers therebetween; and segmented lengths of plural tubes of endothermic reactant (constituted by capsules, see col. 6, lines 47-58) each tube being self-contained and disposed within a respective one of said plural chambers (constituted by segmented areas);  each chamber being adapted for independent endothermic or exothermic effect with or without separation from other chambers and said chambers being separated by seams oriented transverse to a longitudinal axis of the tape (see col. 4, lines 30-36), to allow for the tape to be cut at various lengths without cutting through a layer of reactants (col. 7, lines 22-31) to provide a length suitable for wrapping around a beverage container or pipe (the bandage is may be withdrawn from the dispenser at a length suitable to wrap around the thigh, thereby being flexible see col. 8, Example 1, and therefore may be chose at a suitable length to wrap around a beverage container or pip), whereby the cooling device, when assembled, is substantially planar prior to application to said beverage container or pipe for secure contact when applied (see Figs. 1 and 2).
Kopreski fails to teach the first layer is thermally conductive.  However, Johnson in its analogous disclosure of an endothermic device teaches that it is known to construct first layer (112) and second layer (116) of an endothermic device from thermally conductive material such as polypropylene since it is capable of retaining endothermic material (see para. [0020]).
In view of Johnson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have constructed the first layer and second layers of the endothermic bandage of Kopreski from the thermally conductive material such as polypropylene in order to retain the endothermic material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786